FILED
IN THE UNITED STATES DISTRICT COURT — Char

FOR THE WESTERN DISTRICT OF NORTH CAROLINA lotte, NC
STATESVILLE DIVISION

JUN 2-4 2921
DOCKET NO.: 5:20cr81 Ci ,
Erk, US Distric
UNITED STATES OF AMERICA ) estern Distr
)
v. ) CONSENT ORDER AND
} JUDGMENT OF FORFEITURE
SHAWN MALCOM DAVIS )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the

Defendant (or any combination of Defendants in this case) has or hada possessory interest or other
legal interest in the property, IT 1S HEREBY ORDERED THAT:

l. The following property is forfeited to the United States pursuantto 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One Palmetto State Armory, model, PA15, multi caliber rifle, seized by law
enforcement on or about December 12, 2019, during the course of investigation;

One Bushmaster, model XM-15 E28 rifle, seized by law enforcement on or
about December 29,2019, during the course of investigation;

One Aero Precision, model X15, .223 caliber pistol, seized by law enforcement
on or about January 1, 2020, during the course of investigation,

One Taurus, model PT 111 Millennium G2 9mm pistol, seized by law
enforcement on or about January 1, 2020, during the course of investigation;

One Phoenix Arms, model HP22, .22 caliber pistol, seized by law enforcement
on orabout January 24, 2020, during the course ofinvestigation; and

One Cobra, model FS380, .380 caliber pistol, seized by law enforcement on or
about January 28, 2020, during the course of investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C, § 853(n),
and/or other applicable law, the United States shall publish notice and providedirect written notice
of forfeiture.

t Court
cCtUNC
4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5, Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R, Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property
involved in or used in the offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C.
§ 924 and/or28 U.S.C. § 2461(c). The Defendanthereby waives the requirements of Fed, R. Crim.
P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of
the forfeiture at sentencing, and incorporation of the forfeiture in the judgment against Defendant.
If the Defendant has previously submitted a claim in response to an administrative forfeiture
proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant
has not previously submitted such a claim, Defendant hereby waives all right to do so. As to any
firearms listed above and/or in the charging instrument, Defendant consents to destruction by
federal, state, or local law enforcement authorities upon such legal process as they, in their sole
discretion deem to legally sufficient, and waives any and all right to further notice of such process
or such destruction,

WILLIAM T. STETZER

ED STATES ATTORNEY Meme os
“ wrt)

UINN SHAWN MALCOM DAVIS
Assistant United States Attorney Defendant

YULIA G. MIMMS, ESQ.
Attorney for Defendant

  

Signed this the &F day of June, 2021.

 

UNITED STATES 22 {L724 7 JUDGE
